DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 14-20 are objected to because of the following informalities: Claims 14-20 should be dependent from claim 13 and not claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Schneider (US Patent No. 3,247,852).
Regarding claim 1, Schneider discloses (Figures 1-3) a clamp (10) fully capable in being used a bariatric clamp comprising: a first elongated portion (11) having a distal end and a proximal end (Figure 1), a second elongated portion (12) having a distal end and a proximal end (Figure 1), a bight portion (13) comprising: a first bend section (see annotated figure below) at the distal end of the first elongated portion and comprising a first member (see annotated figure below) bent outwardly away from the first elongated portion (see annotated figure below); a second bend section (see annotated figure below) at the distal end of the second elongated portion and comprising a second member (see annotated figure below) bent outwardly away from the second elongated portion (see annotated figure below); a third member (see annotated figure below) extending from the first bend section; a fourth member (see annotated figure below) extending from the second bend section; and a flexible hinge (see annotated figure below) joining the third and fourth members; wherein the first and second elongated portions of the clamp form a partition-forming section (see annotated figure below) located toward a proximal end of the clamp when the clamp is in a closed position (Figure 2), wherein the partition-forming section is configured to apply pressure to a stomach [Fully configured in doing this since Schneider discloses all of the structural elements in the same arrangement as claimed], wherein the first bend section, the second bend section, the third member, and the fourth member of the clamp form at least a portion of a passage-forming section (see annotated figure below) located towards a distal end of the clamp when the bariatric clamp is in the closed position (Figure 2), wherein the passage-forming section is configured to permit gastric juices to flow from an excluded section of the stomach into a pouch of the stomach [Fully configured in doing this since Schneider discloses all of the structural elements in the same arrangement as claimed], and wherein the passage-forming section comprises an aperture (see annotated figure below) at least partially defined by the bight portion.

    PNG
    media_image1.png
    470
    891
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    463
    841
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    767
    media_image3.png
    Greyscale
Regarding claim 2, wherein the aperture is larger in an x-axis direction than in an z-axis direction (see annotated figure below).

Regarding claim 3, wherein the first elongated portion has a first thickness, and wherein the second elongated portion has a second thickness (clearly shown in Figure 1).
Regarding claim 4, further comprising: an engagement portion (15) disposed adjacent the first elongated portion (11) (Figure 1), the engagement portion operable to engage a fastener portion (17) to retain the clamp in a closed position (Figure 2).
Regarding claim 5, further comprising: the fastener portion disposed towards the proximal end of the second elongated portion (Figure 1), wherein the fastener portion (17) includes an opening (18) operable to receive at least a portion of the engagement portion (Figure 2).
Regarding claim 6, wherein a spacing between interior surfaces of the first and second elongated portions may be adjusted by disengaging the engagement portion from the fastener portion (Figure 1), and reengaging the engagement portion with the fastener portion to retain the clamp in a second closed position (Figure 2).
Regarding claim 7, wherein the engagement portion is integrated with the first elongated portion (clearly shown in Figure 1).
Regarding claim 8, wherein the engagement portion includes a hook (16) feature disposed towards the proximal end of the first elongated portion (Figure 1).
Regarding claim 9, wherein the first elongated portion further comprises at least one suture pass-through hole (18) defined through the first elongated portion and configured to receive a suture to suture the clamp to a stomach [Fully configured in doing this since Schneider discloses all of the structural elements in the same arrangement as claimed].
Regarding claim 11, Schneider discloses (Figures 1-3) a clamp (10) fully capable in being used a bariatric clamp comprising: a first elongated member (11) having a first distal end and a first proximal end providing opposite ends of the first elongated member (clearly shown in Figure 1); a first bent portion (see annotated figure below) connected to the first distal end of the first elongated member and bending outwardly (see annotated figure below); a second elongated member (see annotated figure below) connected to the first bent portion and having a second distal end and a second proximal end providing opposite ends of the second elongated member (see annotated figure below), the second proximal end connecting to the first bent portion (see annotated figure below), a third elongated member (12) having a third distal end and a third proximal end providing opposite ends of the third elongated member (clearly shown in Figure 1); a second bent portion (see annotated figure below) connected to the third distal end of the third elongated member and bending outwardly (see annotated figure below); a fourth elongated member (see annotated figure below) connected to the second bent portion and having a fourth distal end and a fourth proximal end providing opposite ends of the fourth elongated member (see annotated figure below), the fourth proximal end connecting to the second bent portion (see annotated figure below); and a bight member (see annotated figure below) connecting the second distal end of the second elongated member to the fourth distal end of the fourth elongated member (see annotated figure below).

    PNG
    media_image4.png
    569
    890
    media_image4.png
    Greyscale



Regarding claim 12, wherein the bight member comprises a flexible hinge (see annotated figure above for claim 11).





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider (US Patent No. 3,247,852) in view of Cosgrove (US Pub No. 2005/0277959).
Regarding claim 10, Schneider discloses the invention of claim 1 above except for a guide member comprising a string attached to the second elongated portion of the clamp.
Cosgrove, in the same field of endeavor, teaches (Figure 20) a clamp for occluding a hollow anatomical structure that includes a guide member (218) comprising a string (222) attached to the second elongated portion of the clamp (12) (Figure 20) (Paragraph 0087). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modify the device of Schneider to have included a guide member comprising a string attached to the second elongated portion of the clamp as taught by Cosgrove, in order to provide a delivery device to properly position the clamp at the desired target site (Cosgrove, Paragraph 0087).
Regarding claims 13 and 16, Schneider discloses (Figures 1-3) a clamp (10) fully capable in being used a bariatric clamp comprising: a first elongated portion (11) having a distal end, a proximal end and a first substrate member (Figure 1); a second elongated portion (12) having a distal end, a proximal end and a second substrate member (Figure 1); a bight portion (13) having a flexible hinge, the bight portion joining the first and second elongated portions at the proximal end of the first elongated portion of the clamp and the proximal end of the second elongated portion of the clamp (Figure 1); a fastener portion (17) disposed towards the distal end of the second elongated portion (Figure 1); and an engagement portion (15) disposed adjacent the first elongated portion (Figure 1), the engagement portion operable to engage the fastener portion to retain the  clamp in a substantially closed position (Figure 2).
Schneider fails to disclose (claim 13) the first elongated portion having a first polymer portion, the second elongated portion having a second polymer portion and the bight portion having the flexible hinge formed at least partially from a third polymer portion; and (claim 16) wherein the first polymer portion, second polymer portion, and third polymer portion comprise a polymer overmold of the clamp.
Cosgrove, in the same field of endeavor, teaches (Figures 9 and 10) a clamp for occluding a hollow anatomical structure that is provided with a protective overmold of silicone (Paragraph 0014). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modify the first substrate member, second substrate member, and the bight portion of Schneider to be provided with a protective overmold of silicone as taught by Cosgrove, in order to promote traction to prevent slippage of the clamp (Cosgrove, Paragraph 0014). [Modifying Schneider with Cosgrove would result in the first elongate portion to have the first substrate member to be provided with a first polymer portion (overmold of silicon), the second elongate portion to have the second substrate member to be provided with a second polymer portion (overmold of silicon) and the bight portion to be provided with a third polymer portion (overmold of silicon)]
Regarding claim 14, Schneider modified by Cosgrove discloses the invention of claim 13, Schnedier further discloses at least one of the first substrate member or second substrate member is partially disposed within the bight portion (Figures 1-3).
Regarding claim 15, Schneider modified by Cosgrove discloses the invention of claim 13, Schnedier further discloses the fastener portion (17) includes an opening (18) operable to receive at least a portion of the engagement portion (15) (Figures 1-2).
Regarding claim 17, Schneider modified by Cosgrove discloses the invention of claim 13, Schnedier further discloses wherein the first and second elongated portions of the clamp form a partition-forming section (see annotated figure above for claim 1) located towards the distal end of the clamp when the clamp is in the substantially closed position (Figure 2), and the bight portion of the clamp forms a passage-forming section (see annotated figure above for claim 1) located towards the proximal end of the clamp when the clamp is in the substantially closed position (Figure 2).
Regarding claim 18, Schneider modified by Cosgrove discloses the invention of claim 13, Schnedier further discloses wherein a spacing between interior surfaces of the first and second elongated portions may be adjusted by disengaging the engagement portion from the fastener portion (Figure 1), and reengaging the engagement portion with the fastener portion to retain the clamp in a second closed position (Figure 2).
Regarding claim 19, Schneider modified by Cosgrove discloses the invention of claim 13, Schnedier further discloses wherein the engagement portion is integrated with the first elongated portion (clearly shown in Figure 1).
Regarding claim 20, Schneider modified by Cosgrove discloses the invention of claim 13, Schnedier further discloses wherein the bight portion further includes at least one of at least a portion of the first substrate member and at least a portion of the second substrate member (Figures 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771